DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 11/8/2021, is acknowledged.  Claim 1 is amended.  No new matter is present.  Claims 1-17 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 7850933)(previously cited) in view of Li et al. (US 2008/0286488).

With respect to Claims 1-2 and 10-11, Yang teaches nanoparticles having a high degree of monodispersity, wherein the nanoparticles are capped or coated with an organic compound surface stabilizing agent. (abstract; col. 7, ln. 20-64).  Yang teaches that the nanoparticles may be spherical, comprise a copper core, and an average particle size controlled to a value in the range of about 1-1000 nm, with a standard deviation of 3 nm or less. (col. 9, ln. 1-65).  Thus, Yang is deemed to teach copper-containing particles with an average size and major-axis length (here, the size of a spherical nanoparticle representing substantially the same measurement as major-axis length) overlapping the instant claimed ranges.  In other words, Yang teaches nanoparticles which may be tailored to an average major-axis length and standard deviation resulting in particles having average major-axis length distribution meeting the claimed ranges.

Li teaches a conductive ink comprising copper particles which may comprise a protective coating or dispersant, including organic alkyamine compounds, wherein the ink may be printed or dispensed on a substrate and sintered to form a conductive film. (para. 4, 33-36, 110, 129-130).  Li teaches that the copper particles have an average diameter of 1000 nm or less, and further, that selection of particle size involves balancing desired features including reactivity, melting point, and the resistivity of a resulting conductor. (para. 105, 108).  Li teaches a specific examples of copper particles having sizes of 50 nm, 80 nm, and 120 nm, wherein the lowest resistivity was obtained with 80 nm size copper particles. (para. 109).
Thus, Yang and Li are both drawn to copper nanoparticles with substantially the same average particle size and drawn to utility as conductive inks for forming sintered conductive films.  It would have been obvious to one of ordinary skill in the art to modify the copper containing particle of Yang, to select a copper containing particle with an average major-axis length of 80 nm, falling within the claimed range, as taught by Li, in order to obtain particles for forming a conductive film with minimized resistivity.  In other words, Li teaches selecting an optimal average particle size, from within the range disclosed by Yang and falling within the claimed range, in order to tailor their properties for a desired application.  Finally, as Yang teaches forming copper containing particles with high monodispersity and a standard deviation of 3 nm or less, particles with an average size/major-axis length of 80 nm would also result in a proportion particles meeting the claimed distribution of major axis length, including less than 55% particles having major-axis length of 50 nm or less and shortest major-axis length of 10 nm or more.

With respect to Claims 3-4, as detailed with respect to Claim 1, Yang in view of Li teach copper-containing nanoparticles which may be controlled to exhibit an average major-axis length of 80 nm and a standard deviation of 3 nm or less, overlapping the instantly claimed ranges. (see rejection of Claim 1 above).  It would have been obvious to one of ordinary to select copper-containing particles with an average major-axis length distribution from the overlapping portions of the ranges.  MPEP 2144.05.
With respect to Claim 5, Yang teaches that the copper-containing particles may be spherical or elongated with a controlled aspect ratio. (col. 8, ln. 47-51).  Thus, Yang teaches controlling the shape and aspect ratio of the particles, which strongly correlates with the circularity, where spherical particles would exhibit both an aspect ratio and circularity approaching 1.0, but also may be selected to have a higher aspect ratio (lower circularity).  Yang further provides images of embodiments of the copper-containing particles depicting substantially spherical particles, deemed to exhibit a circularity within the claimed range. (See Figs. 1, 7(a)).  Accordingly, Yang is deemed to teach particles with a circularity overlapping the instantly claimed range.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion the range.  MPEP 2144.05.  Moreover, as Yang is drawn to copper-
With respect to Claim 6, Yang teaches forming a dispersion comprising the nanoparticles and a solvent (i.e. dispersion medium) to form a conductive ink (i.e. conductor-forming composition). (see, e.g., col. 10, ln. 51-57).  It would have been obvious to one of ordinary skill in the art to form a dispersion with the copper-containing particles as taught by Yang (see rejection of Claim 1 above) with a dispersion medium, in order to form a conductive ink.
With respect to Claims 7-8, Yang teaches methods of forming a conductive film (e.g. a conductive pattern on a substrate, thus “a conductor”) comprising curing, sintering, and/or annealing an ink formulation (conductor-forming composition) as detailed with respect to claim 6. (col. 10, ln. 51 to col. 12, ln. 16).  It would have been obvious to one of ordinary skill in the art to perform a method of forming a conductor by sintering and/or annealing (thus, heating) a dispersion comprising the conductor forming composition of claim 6, in order to form a conductive film.
With respect to Claim 9, Yang teaches a printed conductor (see rejection of Claim 8) where such conductors are useful to form, for example, electronic devices and components. (col. 1, ln. 12-30).  Accordingly, it would have been obvious to one of ordinary skill in the art to form an apparatus such as an electronic device comprising the conductor taught by Yang, in order to obtain an apparatus comprising an improved printed conductor.
With respect to Claims 12-13, Yang teaches particles coated with an organic stabilizing agent used to control the size of the particles, in particular, an amine with a carbon chain with 2 to 30 carbon atoms which may contain an alkyl group, and teaches further, that more than one surface stabilizing agent may be used. (col. 7, ln. 20-64).  Therefore, Yang teaches copper containing particles with an organic substance on at least a part of copper core particles comprising alkylamines and/or substances 
With respect to Claims 14-17, Yang teaches that the copper-containing particles may be spherical or elongated with a controlled aspect ratio, for example, an aspect ratio of at least 1.5:1, at least 2:1, or at least 3:1, and with higher aspect ratios such as rod, wire, or needle forms. (col. 8, ln. 47-55).  Thus, Yang teaches controlling the aspect ratio between major-axes and minor-axes of the copper containing particles to, for example, 1.0 to 3.0, overlapping the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the overlapping portion of the ranges.  MPEP 2144.05.

Response to Arguments
Applicant’s arguments, filed 11/8/2021, with respect to the rejection(s) of claim(s) 1-17 under 35 U.S.C. 103 over Yang have been fully considered and are persuasive in view of Applicant’s amendment to Claim 1.  Specifically, Applicant provides sufficient evidence to rebut the prima facie case of obviousness over Yang who teaches a broader 1-1000 nm average major-axis length in contrast to the newly claimed 40-700 nm range. (see Applicant’s Remarks, filed 11/8/2021, pages 8-10). Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang in view of Li.
Applicant's arguments with respect to Yang are deemed moot in view of the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JOHN A HEVEY/Primary Examiner, Art Unit 1735